             Case 1:21-cv-07024-JMF Document 25 Filed 09/13/21 Page 1 of 9



                                       UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF NEW YROK



  TANGLE INC.
                                   )
                        Plaintiffs,)
                                   )                        Case No.: 1:21-cv-07024
        v.                         )
                                   )
  THE INDIVIDUALS, CORPORATIONS,    )
  LIMITED LIABILITY COMPANIES,      )
  PARTNERSHIPS, AND UNINCORPORATED )
  ASSOCIATIONS IDENTIFIED ON        )
  SCHEDULE A HERETO,         )
                                   )
             Defendants.


                          [PROPOSED] PRELIMINARY INJUNCTION ORDER

          THIS MATTER comes before the Court on Plaintiff Tangle Inc.’s application, brought

 by way of Order to Show Cause, for entry of a Preliminary Injunction (the “Application”)

 against the Defendants identified on Schedule A to the Complaint (collectively, the

 “Defendants”) and using at least the domain names identified in Schedule A (the “Defendant

 Domain Names”) and the online marketplace accounts identified in Schedule A (the “Online

 Marketplace Accounts”); and

          THE COURT having reviewed the papers in support of and in opposition to the

 Application (if any); and the Court having found that Plaintiff meets the criteria for entry of

 preliminary injunctive relief; and

          THE COURT having determined that it has personal jurisdiction over the Defendants

 because the Defendants directly target their business activities toward consumers in the United

 States, including New York, offering to sell and ship products into this Judicial District including,


63030/0001-41518903v1                               1
               Case 1:21-cv-07024-JMF Document 25 Filed 09/13/21 Page 2 of 9



 without limitation, by reaching out to do business with New York residents by operating one or

 more commercial, interactive Internet Stores through which New York residents can purchase

 products bearing counterfeit versions of the TANGLE products incorporating the TANGLE

 trademark, U.S. Trademark Registration No. 1779055, and/or the TANGLE copyrights, being at

 least U.S. Copyright Office Registration Nos. VA 120-368, VA 1-232-933, VA 1-271-045, VAu

 35-392, VAu 35-391, VAu 35-390, VAu 35-389, VAu 35-388, and VAu 35-387.

          THE COURT having determined that the evidence submitted in support of the Application

 establishes Plaintiff has a likelihood of success on the merits; that no remedy at law exists; and

 that Plaintiff will suffer irreparable harm if the injunction is not granted including, for example:

          1. Through the Declarations of Richard Zawitz and Michael Yellin, and accompanying

                evidence, Plaintiff has proved a prima facie case of trademark infringement because

                (1) the TANGLE Trademarks are distinctive marks and registered with the U.S. Patent

                and Trademark Office on the Principal Register, (2) Defendants are not licensed or

                authorized to use either of the TANGLE Trademarks, and (3) Defendants’ use the

                TANGLE Trademarks is causing a likelihood of confusion as to the origin or

                sponsorship of Defendants’ products with Plaintiff’s; and

          2.     Plaintiff has also proved a prima face case of copyright infringement because

                Defendants have copied Plaintiff’s copyrights for the TANGLE products without

                Plaintiff’s consent; and

          3.    Defendants’ continued and unauthorized use of the TANGLE Trademarks and

                copyrights irreparably harms Plaintiff through diminished goodwill and brand

                confidence, damage to Plaintiff’s reputation, loss of exclusivity, and loss of future

                sales; and

                                                    2
63030/0001-41518903v1
            Case 1:21-cv-07024-JMF Document 25 Filed 09/13/21 Page 3 of 9
          4. Monetary damages fail to address such damage and, therefore, Plaintiff has an

               inadequate remedy at law; and

          5. The public interest is served by entry of this Preliminary Injunction to dispel the public

               confusion created by Defendants’ actions; and

           THIS COURT having determined, therefore, that injunctive relief previously granted in

 the Temporary Restraining Order (“TRO”) on August 26, 2021 [Dkt No 12] (and currently in

 place until September 9, 2021) should remain in place through the pendency of this litigation and

 that issuing this Preliminary Injunction is warranted under Federal Rule of Civil Procedure 65;

          NOW THEREFORE, on this 13th                  day of September, 2021, this Court ORDERS
          that:

          1.            Defendants, their affiliates, officers, agents, servants, employees, attorneys,

 confederates, and all persons acting for, with, by, through, under or in active concert with them be

 preliminarily enjoined and restrained from:

                   a.        Using Plaintiff’s TANGLE Trademarks, copyrights, or any reproductions,

 counterfeit copies, or colorable imitations thereof in any manner in connection with the

 distribution, marketing, advertising, offering for sale, or sale of any product that is not a genuine

 TANGLE product or not authorized by Plaintiff to be sold in connection with Plaintiff’s

 TANGLE Trademarks and/or copyrights;

                   b.       Passing off, inducing, or enabling others to sell or pass off any product as a

 genuine TANGLE product or any other product produced by Plaintiff, that is not Plaintiff’s or

 not produced under the authorization, control, or supervision of Plaintiff and




                                                       3
63030/0001-41518903v1
             Case 1:21-cv-07024-JMF Document 25 Filed 09/13/21 Page 4 of 9




 approved by Plaintiff for sale under the Plaintiff’s TANGLE Trademarks and/or copyrights;

                   c.      Committing any acts calculated to cause consumers to believe that

 Defendants’ products are those sold under the authorization, control or supervision of Plaintiff, or

 are sponsored by, approved by, or otherwise connected with Plaintiff;

                   d.    Further infringing the Plaintiff’s TANGLE Trademarks and/or copyrights

 and damaging Plaintiff’s goodwill;

                   e.    Otherwise competing unfairly with Plaintiff in any manner;

                   f.   Shipping, delivering, holding for sale, transferring or otherwise moving,

 storing, distributing, returning, or otherwise disposing of, in any manner, products or inventory

 not manufactured by or for Plaintiff, nor authorized by Plaintiff to be sold or offered for sale, and

 which bear any of Plaintiff’s TANGLE Trademarks and/or copyrights or any reproductions,

 counterfeit copies, or colorable imitations thereof;

                   g.   Using, linking to, transferring, selling, exercising control over, or otherwise

 owning the Online Marketplace Accounts, the Defendant Domain Names, or any other domain

 name or online marketplace account that is being used to sell or is the means by which Defendants

 could continue to sell counterfeit TANGLE products; and

                   h.   Operating and/or hosting websites at the Defendant Domain Names and any

 other domain names registered or operated by Defendants that are involved with the distribution,

 marketing, advertising, offering for sale, or sale of any product bearing Plaintiff’s TANGLE

 Trademarks and/or copyrights or any reproductions, counterfeit copies, or colorable imitations

 thereof that is not a genuine TANGLE product or not authorized by Plaintiff to be sold in

 connection with Plaintiff’s TANGLE Trademarks and/or copyrights.
                                                   4
63030/0001-41518903v1
               Case 1:21-cv-07024-JMF Document 25 Filed 09/13/21 Page 5 of 9



          2.     Each Defendant, within fourteen (14) days after receiving notice of this Order, shall

 serve upon Plaintiff a written report under oath providing: (a) their true name and physical

 address, (b) all websites and online marketplace accounts on any platform that they own and/or

 operate (c) their financial accounts, including but not limited to all Amazon, eBay, PayPal and/or

 Payoneer accounts, and (d) the steps taken by each Defendant to comply with paragraph 1, a

 through h, above.

          3.      The domain name registries for the Defendant Domain Names, including, but not

 Limited to, VeriSign, Inc., Neustar, Inc., Afilias Limited, CentralNic, Nominet, and the Public

 Interest Registry, within three (3) business days of receipt of this Order or prior to expiration of

 this Order, whichever date shall occur first, shall, at Plaintiff’s choosing:

                   a.       disable the Defendant Domain Names and make them inactive and

 untransferable until further ordered by this Court.

          4.      Those in privity with Defendants and with actual notice of this Order, including

 any online marketplaces such as Amazon, social media platforms such as Facebook, YouTube,

 Linkedin, Twitter, Internet search engines such as Google, Bing, and Yahoo, web hosts for the

 Defendant Domain Names, and domain name registrars, shall within three (3) business days of

 receipt of this Order:




                                                     5
63030/0001-41518903v1
               Case 1:21-cv-07024-JMF Document 25 Filed 09/13/21 Page 6 of 9



                   a.     disable and cease providing services for any accounts through which

 Defendants engage in the sale of counterfeit and infringing goods using the TANGLE

 Trademarks and/or copyrights, including any accounts associated with the Defendants listed on

 Schedule A;

                   b.   disable and cease displaying any advertisements used by or associated with

 Defendants in connection with the sale of counterfeit and infringing goods using the TANGLE

 Trademarks and/or copyrights; and

                   c.    take all steps necessary to prevent links to the Defendant Domain Names

 identified on Schedule A from displaying in search results, including, but not limited to, removing

 links to the Defendant Domain Names from any search index.

          5.     Defendants and any third party with actual notice of this Order who is providing

 services for any of the Defendants, or in connection with any of Defendants’ websites at the

 Defendant Domain Names or other websites operated by Defendants, including, without

 limitation, any online marketplace platforms such as Amazon, Internet Service Providers (“ISP”),

 web hosts, back-end service providers, web designers, sponsored search engine or ad-word

 providers, banks, merchant account providers, including Amazon, eBay, Payoneer and PayPal,

 third party processors and other payment processing service providers, shippers, and domain
                                                                            fourteen
 name registrars (collectively, the “Third Party Providers”) shall, within five (5) business days

 after receipt of such notice, provide to Plaintiff expedited discovery, including copies of all

 documents and records in such person’s or entity’s possession or control relating to:


                   a.   The identities and locations of Defendants, their agents, servants, employees,

 confederates, attorneys, and any persons acting in concert or participation with them, including

 all known contact information;
                                                    6
63030/0001-41518903v1
               Case 1:21-cv-07024-JMF Document 25 Filed 09/13/21 Page 7 of 9



                   b.    The nature of Defendants’ operations and all associated sales and financial

 information, including, without limitation, identifying information associated with the Online

 Marketplace Accounts, the Defendant Domain Names, and Defendants’ financial accounts, as well

 as providing a full accounting of Defendants’ sales and listing history related to their respective

 Online Marketplace Accounts and Defendant Domain Names;

                   c.     Defendants’ websites and/or any Online Marketplace Accounts;

                   d.     The Defendant Domain Names or any domain name registered by

 Defendants; and

                   e.    Any financial accounts owned or controlled by Defendants, including their

 agents, servants, employees, confederates, attorneys, and any persons acting in concert or

 participation with them, including such accounts residing with or under the control of any banks,

 savings and loan associations, payment processors or other financial institutions, including,

 without limitation, Amazon, PayPal, eBay, and Payoneer or other merchant account providers,

 payment providers, third party processors, and credit card associations (e.g., MasterCard and

 VISA).

          6.      Defendants and any persons in active concert or participation with them who have

 actual notice of this Order shall be temporarily restrained and enjoined from transferring or

 disposing of any money or other of Defendants’ assets until further ordered by this Court.

          7.     Western Union shall, within five (5) business days of receipt of this Order, block

 any Western Union money transfers and funds from being received by the Defendants identified

 in Schedule A until further ordered by this Court.
                                                                fourteen
          8.     Amazon Payments Inc. (“Amazon”), shall, within five (5) business days of receipt of

 this Order, for any Defendant or any of Defendants’ Online Marketplace Accounts or websites:


63030/0001-41518903v1                              7
               Case 1:21-cv-07024-JMF Document 25 Filed 09/13/21 Page 8 of 9



                   a.     Locate all accounts and funds connected to and related to Defendants,

 Defendants’ Online Marketplace Accounts or Defendants’ websites, including, but not limited to,

 any eBay and PayPal accounts connected to and related to the information listed in Schedule A to

 the Complaint; and

                   b.   Restrain and enjoin any such accounts or funds from transferring or disposing

 of any money or other of Defendants’ assets until further ordered by this Court.

          9.      Any banks, savings and loan associations, payment processors, or other financial

 institutions, including but not limited to Payoneer and PayPal for any Defendant or any of
                                                                     fourteen
 Defendants’ Online Marketplace Accounts or websites, shall within five (5) business days of

 receipt of this Order:

                   a.     Locate all accounts and funds connected to Defendants, Defendants’ Online

 Marketplace Accounts or Defendants’ websites, including, but not limited to, any accounts

 connected to the information listed in Schedule A to the Complaint; and

                   b.   Restrain and enjoin such accounts from receiving, transferring or disposing of

 any money or other of Defendants’ assets until further ordered by this Court.

          10.    Plaintiff may provide notice of these proceedings to Defendants, including notice of

 the preliminary injunction hearing and service of process pursuant to Fed.R.Civ.P. 4(f)(3), by

 electronically publishing a link to the Complaint, this Order and other relevant documents on a

 website, and by sending an e-mail to all e-mail addresses identified by Plaintiffs and any e-mail

 addresses provided for Defendants by third parties that includes a link to said website. The Clerk

 of Court is directed to issue a single original summons in the name of “THE INDIVIDUALS,

 CORPORATIONS, LIMITED LIABILITY COMPANIES, PARTNERSHIPS, AND




63030/0001-41518903v1                              8
             Case 1:21-cv-07024-JMF Document 25 Filed 09/13/21 Page 9 of 9



 UNINCORPORATED ASSOCIATIONS IDENTIFIED ON SCHEDULE A HERETO” that shall

 apply to all Defendants. The combination of providing notice via electronic publication and e-

 mail, along with any notice that Defendants receive from domain name registrars and payment

 processors, shall constitute notice reasonably calculated under all circumstances to apprise

 Defendants of the pendency of the action and afford them the opportunity to present their

 objections.

          11.      Plaintiff’s Schedule A to the Complaint and Exhibit 2 to the Declaration of Richard

Zawitz shall become unsealed.

          12.      Any Defendants that are subject to this Order may appear and move to dissolve or

 modify the Order on two days’ notice to Plaintiffs or on shorter notice as set by this Court.

          13.      The five thousand dollars ($5,000.00) bond posted by Plaintiff shall remain with

 the Court until a final disposition of this case or until this Preliminary Injunction is terminated.




                                                 Honorable Jesse M. Furman, U.S.D.J.

                                                 Dated:    September 13, 2021



                 It is further ORDERED that no later than seven days after the earliest answer deadline
                 Plaintiff's counsel shall file a letter indicating: (1) for each Defendant, whether the
                 Defendant has appeared; (2) for each Defendant who has not appeared, if any, whether
                 Plaintiff intends to move for default judgment as to that Defendant; and (3) for each
                 Defendant who has appeared, if any, how Plaintiff intends to proceed with respect to that
                 Defendant. SO ORDERED.




63030/0001-41518903v1                               9
